Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a driving circuit” in claim 1,
“a first switching circuit” in claim 1,
“a second switching circuit” in claim 1,
“a light emitting element” in claim 1,
 “a third switching circuit” in claim 1,
“a sixth switching element” in claim 1, 
“a first switching element” in claim 3,
“a second switching element” in claim 3,
“a third switching element” in claim 3,
“a fourth switching element” in claims 5 and 13,
“a fifth switching element” in claims 5 and 13,
 “a seventh switching element” in claims 7 and 15, and
“a plurality of pixel units” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the threshold voltage.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “threshold voltage.”

Claim 1 recites the limitation “the second switching.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “second switching.”

Claims 17 recites the limitation “the threshold voltage.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “the threshold voltage” (claim 1) and/or “a threshold voltage” (claim 17).

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (CN 104200771 A) in view of Rofougaran (US 2010/0271314 A1).

Regarding claim 1, Gu discloses a pixel driving circuit, comprising:
a charge storage circuit [e.g., Fig. 2: C1, C2] having a first terminal and a second terminal, the first terminal being electrically coupled to a first node [e.g., Fig. 2: N4];
a driving circuit [e.g., Fig. 2: M0] electrically coupled to the first node, a third node [e.g., Fig. 2: N2] and a fourth node [e.g., Fig. 2: N1], and configured to transmit a driving current from the fourth node to the third node under control of the first node (e.g., see Paragraphs 66-70);
a first switching circuit [e.g., Fig. 2: M3, M4, M2] electrically coupled to a reset signal terminal [e.g., Fig. 2: S1], the first node, the third node, the fourth node, and an initialization signal terminal [e.g., Fig. 2: Ref], and configured to provide a potential at the initialization signal terminal to the first node under control of the reset signal terminal;
a second switching circuit [e.g., Fig. 2: M1, M6] electrically coupled to a light-emitting signal terminal [e.g., Fig. 2: S3], a first voltage terminal [e.g., Fig. 2: Pvdd], the fourth node, the third node, and a first electrode [e.g., Fig. 2: anode] of a light emitting element [e.g., Fig. 2: illustrated light emitting diode], and configured to provide a potential at the first voltage terminal to the first electrode of the light emitting element under control of the light-emitting signal terminal; and
a third switching circuit [e.g., Fig. 2: M5] electrically coupled to a control electrode signal terminal [e.g., Fig. 2: S2], a data signal terminal [e.g., Fig. 2: Data], and the driving circuit, and configured to provide a potential at the data signal terminal to the driving circuit under control of the control electrode signal terminal,
wherein the first switching circuit comprises 
a first switching element [e.g., Fig. 2: M3], 
a second switching element [e.g., Fig. 2: M4], and 
a third switching element [e.g., Fig. 2: M2], 
a control electrode of the first switching element and a control electrode of the third switching element are electrically coupled to the reset signal terminal, a first electrode of the third switching element is electrically coupled to the fourth node, and a second electrode of the second switching element is electrically coupled to the third node;
wherein the charge storage circuit comprises 
a plurality of capacitors coupled in parallel or 
a plurality of capacitors [e.g., Fig. 2: C1, C2] coupled in series, 
wherein each of the plurality of capacitors coupled in parallel has a terminal electrically coupled to the first node and another terminal electrically coupled to the second terminal of the charge storage circuit, and 
wherein the plurality of capacitors coupled in series are arranged from right to left, 
a rightmost one [e.g., Fig. 2: C1] of the plurality of capacitors coupled in series is coupled to the first node and 
a leftmost one [e.g., Fig. 2: C2] of the plurality of capacitors coupled in series is coupled to the second terminal of the charge storage circuit;
wherein the third switching circuit comprises a sixth switching element [e.g., Fig. 2: M5], wherein 
a control electrode [e.g., Fig. 2: M5 gate] of the sixth switching element is electrically coupled to the control electrode signal terminal, 
a first electrode [e.g., Fig. 2: M5 source] of the sixth switching element is electrically coupled to the data signal terminal, and 
a second electrode [e.g., Fig. 2: M5 drain] of the sixth switching element is electrically coupled to the second terminal of the charge storage circuit;
wherein the first switching circuit is configured to be turned on in a first phase [e.g., Fig. 3a: at least a portion of T1 of a 1st image/frame wherein S1=low, S2=high, S3=high] in response to the first switching circuit receiving a first level [e.g., Fig. 3a: S1 low] at the reset signal terminal, 
so as to transmit an initialization level [e.g., Fig. 3a: Ref level] at the initialization signal terminal received by the first switching circuit to the first node, so that the driving circuit is turned on; and 
to be turned off in a second phase [e.g., Fig. 3a: at least a portion of T2 of a 2nd image/frame wherein S1=high, S2=low, S3=high] and a third phase [e.g., Fig. 3a: at least a portion of a time period after T3 of the 2nd image/frame wherein S1=high, S2=high, S3=low]; and
wherein the second switching circuit is configured to be turned off in the first phase and the second phase, and 
to be turned on in the third phase in response to the second switching circuit receiving a first level [e.g., Fig. 3a: S3 low] at the light-emitting signal terminal, 
so as to transmit a driving current, which is generated by the driving circuit based on a potential at the first node and a potential at the fourth node, to the first electrode of the light emitting element; and
wherein during the first phase, the second switching circuit is kept off while the first switching circuit is kept on, 
such that an initialization [e.g., via Fig. 3a: Ref supply] of the pixel driving circuit and an internal compensation for the threshold voltage [e.g., Paragraph 53: Vth] are performed simultaneously (e.g., see Paragraphs 49-53);
wherein during a time period [e.g., Fig. 3a: at least a portion of T3 of a 1st image/frame wherein S1=high, S2=high, S3=high] between the first phase and the second phase, 
the second switching and the third switching circuit are kept off and the first switching circuit is turned off (e.g., see Paragraphs 43-70).  

Gu does not appear to expressly disclose the charge storage circuit comprises a plurality of capacitors coupled in series or in parallel between the first node [e.g., Fig. 2: N4] and the second node [e.g., Fig. 2: N3].

However, Rofougaran discloses the charge storage circuit comprises 
a plurality of capacitors [e.g., Fig. 36: CT1-C Tn] coupled in series between the first node and the second node (e.g., see Paragraph 139), or
a plurality of capacitors [e.g., Fig. 37: CT1-C Tn] coupled in parallel between the first node and the second node (e.g., see Paragraph 140).

Gu and Rofougaran are analogous art because they are from the shared inventive field of display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Rofougaran’s storage circuit as Gu’s storage circuit, so as to form a storage circuit of the desired storage size.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Rofougaran’s storage circuit for Gu’s storage circuit would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 3, Gu discloses the second terminal of the charge storage circuit is electrically coupled to the third switching circuit at a second node [e.g., Fig. 2: M3], such that the third switching circuit is electrically coupled to the driving circuit through the charge storage circuit; and wherein the first switching circuit is further configured to provide a potential at the initialization signal terminal to the third node and electrically couple the second node and the fourth node, under control of the reset signal terminal (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 4, Gu discloses a control electrode of the second switching element is electrically coupled to the reset signal terminal, a first electrode of the first switching element is electrically coupled to a first electrode of the second switching element and to the initialization signal terminal, and a second electrode of the first switching element is electrically coupled to the first node; and a second electrode of the third switching element is electrically coupled to the second terminal of the charge storage circuit (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 5, Gu discloses the second switching circuit comprises a fourth switching element [e.g., Fig. 2: M1] and a fifth switching element [e.g., Fig. 2: M6], wherein: a control electrode of the fourth switching element and a control electrode of the fifth switching element are electrically coupled to the light-emitting signal terminal; a first electrode of the fourth switching element is electrically coupled to the first voltage terminal, and a second electrode of the fourth switching element is electrically coupled to the fourth node; and a first electrode of the fifth switching element is electrically coupled to the third node, and a second electrode of the fifth switching element is electrically coupled to the first electrode of the light emitting element (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 7, Gu discloses the driving circuit comprises a seventh switching element [e.g., Fig. 2: M0], wherein a control electrode of the seventh switching element is electrically coupled to the first node, a first electrode of the seventh switching element is electrically coupled to the fourth node, and a second electrode of the seventh switching element is electrically coupled to the third node (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 8, Gu discloses each of the first switching element, the second switching element, and the third switching element is a thin film transistor, and the control electrode of each switching element is a gate of the thin film transistor, the first electrode of each switching element is a source of the thin film transistor, and the second electrode of each switching element is a drain of the thin film transistor (e.g., see Fig. 2; Paragraph 124).

Regarding claim 9, Gu discloses a display apparatus comprising a plurality of pixel units (e.g., see Paragraphs 4-5, 40-41), wherein at least one of the plurality of pixel units comprises: the pixel driving circuit; and the light emitting element, wherein a second switching circuit in the pixel driving circuit is electrically coupled to a first electrode [e.g., Fig. 2: anode] of the light emitting element, so as to provide a driving current, and a second electrode [e.g., Fig. 2: cathode] of the light emitting element is electrically coupled to a second voltage terminal [e.g., Fig. 2: Pvee] (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 5.

Regarding claim 15, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 8.

Regarding claim 17, Gu discloses a method for controlling the pixel driving circuit, comprising:
in a first phase [e.g., Fig. 3a: at least a portion of T1 of a 1st image/frame wherein S1=low, S2=high, S3=high], turning off the second switching circuit and the third switching circuit, and turning on the first switching circuit in response to the first switching circuit receiving a first level [e.g., Fig. 3a: S1 low] at the reset signal terminal, so as to transmit an initialization level at the initialization signal terminal received by the first switching circuit to the first node, so that the driving circuit is turned on and a level difference between the first terminal of the charge storage circuit and the second terminal of the charge storage circuit becomes a threshold voltage of the driving circuit;
in a second phase [e.g., Fig. 3a: at least a portion of T2 of a 2nd image/frame wherein S1=high, S2=low, S3=high], keeping the second switching circuit to be turned off, turning off the first switching circuit, and turning on the third switching circuit in response to the third switching circuit receiving a first level [e.g., Fig. 3a: S2 low] at the control electrode signal terminal, so as to transmit a data level at the data signal terminal received by the third switching circuit to the second terminal of the charge storage circuit, so that a level at the first node reaches a sum of the data level and the threshold voltage; and
in a third phase [e.g., Fig. 3a: at least a portion of a time period after T3 of the 2nd image/frame wherein S1=high, S2=high, S3=low], keeping the first switching circuit to be turned off, turning off the third switching circuit, and turning on the second switching circuit in response to the second switching circuit receiving a first level [e.g., Fig. 3a: S3 low] at the light-emitting signal terminal, so as to transmit a driving current, which is generated by the driving circuit based on a potential at the first node and a potential at the fourth node, to the first electrode of the light emitting element (e.g., see Fig. 2; Paragraphs 43-70).

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 4; furthermore, Gu discloses turning on the first switching circuit in response to the first switching circuit receiving a first level [e.g., Fig. 3a: S1 low] at the reset signal terminal, comprises: turning on the first switching element, the second switching element, and the third switching element in response to the control electrode of the first switching element in the first switching circuit, the control electrode of the second switching element in the first switching circuit, and the control electrode of the third switching element in the first switching circuit receiving a first level [e.g., Fig. 2: S1] at the reset signal terminal (e.g., see Fig. 2; Paragraphs 43-70).

Response to Arguments
Applicant's arguments filed on 7 December 2022 have been fully considered but they are not persuasive.

The Applicant contends, “The claim interpretations by the Examiner are acceptable to the Applicants, except for the interpretations of “a first switching circuit”, “a second switching circuit” and “a third switching circuit” in claim 1… in amended claim 1, each of the first, second and third switching circuits has been defined to include respective elements which are connected in a specific manner so as to achieve the functions of this switching circuit. Therefore amended claim 1 recites sufficient structures of the first, second and third switching circuits to perform the recited functions. The expressions “a first switching circuit”, “a second switching circuit” and “a third switching circuit” in claim 1 should not be interpreted under 35 U.S.C. 112(f)” (see Pages 9-10 of the Response filed on 7 December 2022). However, the Office respectfully disagrees.

The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The recited signal/voltage terminals and electrodes don’t convey sufficient structure. A signal/voltage terminal would be understood by an artisan to mean an end or extremity of a structureless area. An electrode would be understood by an artisan to mean a structureless area capable of providing conduction. These claim terms have no significant structural limits. Anything (regardless of structure) that might provide the recited functionality would read on the claimed invention.

The Applicant contends, “As shown in Figs. 2 and 3a of Gu, during the period T1, the driving signal S3 is firstly at high level to reset the levels at respective nodes N1 to N4, and then becomes low level to store the threshold voltage Vth by the capacitors Cl and C2. In other words, Gu’s reset process of the nodes N1 to N4 and compensation process of the threshold voltage Vth are performed sequentially, instead of being performed simultaneously. Furthermore, as shown in Fig. 3 of Gu, the period T1 is directly followed by the period T2. Gu does not provide a time period between the period T1 and the period T2 in which transistors M1 to M6 are all in off-state, and thus cannot achieve a buffer between the period T1 and the period T2. Therefore Gu does not disclose or suggest during a time period between the first phase and the second phase, the second switching and the third switching circuit are kept off and the first switching circuit is turned off as defined in amended claim 1” (see Page 12 of the Response filed on 7 December 2022). However, the Office respectfully disagrees.

Gu discloses the third switching circuit comprises a sixth switching element [e.g., Fig. 2: M5], wherein 
a control electrode [e.g., Fig. 2: M5 gate] of the sixth switching element is electrically coupled to the control electrode signal terminal [e.g., Fig. 2: S2], 
a first electrode [e.g., Fig. 2: M5 source] of the sixth switching element is electrically coupled to the data signal terminal [e.g., Fig. 2: Data], and 
a second electrode [e.g., Fig. 2: M5 drain] of the sixth switching element is electrically coupled to the second terminal of the charge storage circuit [e.g., Fig. 2: C1, C2];
wherein the first switching circuit [e.g., Fig. 2: M3, M4, M2] is configured to be turned on in a first phase [e.g., Fig. 3a: at least a portion of T1 of a 1st image/frame wherein S1=low, S2=high, S3=high] in response to the first switching circuit receiving a first level [e.g., Fig. 3a: S1 low] at the reset signal terminal [e.g., Fig. 2: S1], 
so as to transmit an initialization level [e.g., Fig. 3a: Ref level] at the initialization signal terminal received by the first switching circuit to the first node [e.g., Fig. 2: N4], so that the driving circuit is turned on; and 
to be turned off in a second phase [e.g., Fig. 3a: at least a portion of T2 of a 2nd image/frame wherein S1=high, S2=low, S3=high] and a third phase [e.g., Fig. 3a: at least a portion of a time period after T3 of the 2nd image/frame wherein S1=high, S2=high, S3=low]; and
wherein the second switching circuit [e.g., Fig. 2: M1, M6] is configured to be turned off in the first phase and the second phase, and 
to be turned on in the third phase in response to the second switching circuit receiving a first level [e.g., Fig. 3a: S3 low] at the light-emitting signal terminal [e.g., Fig. 2: S3], 
so as to transmit a driving current, which is generated by the driving circuit based on a potential at the first node and a potential at the fourth node [e.g., Fig. 2: N1], to the first electrode of the light emitting element [e.g., Fig. 2: illustrated light emitting diode]; and
wherein during the first phase, the second switching circuit is kept off while the first switching circuit is kept on, 
such that an initialization [e.g., via Fig. 3a: Ref supply] of the pixel driving circuit and an internal compensation for the threshold voltage [e.g., Paragraph 53: Vth] are performed simultaneously [e.g., Fig. 3a: S1=low, S2=high, S3=high happen simultaneously during at least a portion of T1 of a 1st image/frame] (e.g., see Paragraphs 49-53);
wherein during a time period [e.g., Fig. 3a: at least a portion of T3 of a 1st image/frame wherein S1=high, S2=high, S3=high] between the first phase and the second phase, 
the second switching and the third switching circuit are kept off and the first switching circuit is turned off (e.g., see Paragraphs 43-70).  

Applicant's arguments with respect to claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
16 December 2022